FILED
                            NOT FOR PUBLICATION                            MAR 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANK McDOWELL; DEBORAH                          No. 12-15051
McDOWELL,
                                                 D.C. No. 3:11-cv-02569-CRB
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

STATE OF CALIFORNIA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Frank and Deborah McDowell appeal pro se from the district court’s

judgment dismissing their foreclosure action alleging violations of California state

law and the Racketeer Influenced and Corrupt Organizations Act (“RICO”). We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim, Miller v. Yokohama Tire Corp., 358 F.3d 616, 619 (9th Cir.

2004), and we affirm.

      The district court properly dismissed the McDowells’ claims against the

State of California as barred by Eleventh Amendment because, contrary to their

arguments, Congress has not abrogated that immunity for the claims at issue and

the McDowells do not seek only prospective injunctive relief from a state official.

See Tennessee v. Lane, 541 U.S. 509, 517 (2004) (the Eleventh Amendment

renders unconsenting states immune from any suit in federal court unless Congress

abrogates that immunity); Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261,

269 (1997) (suits for prospective declaratory or injunctive relief against state

officials in their individual capacity are a recognized yet narrow exception to the

general prohibition of the Eleventh Amendment).

      The district court properly dismissed the McDowells’ claims against the

remaining defendants as barred by the Rooker-Feldman doctrine because the

McDowells’ state law claims amounted to a forbidden de facto appeal of an

unfavorable California state court judgment, while their new RICO claim was

“inextricably intertwined” with that state-court judgment. Noel v. Hall, 341 F.3d
1148, 1158, 1163-65 (9th Cir. 2003) (the Rooker Feldman doctrine bars a federal


                                           2                                       12-15051
plaintiff from complaining of a legal wrong allegedly committed by the state court

or seeking relief from a state court’s judgment, including any issue “inextricably

intertwined” with the state court judgment); see also Cooper v. Ramos, 704 F.3d
772, 778-79 (9th Cir. 2012) (claims are inextricably intertwined under the Rooker-

Feldman doctrine where “‘the relief requested in the federal action would

effectively reverse the state court decision or void its ruling’” (citation omitted)).

      The McDowells’ contentions regarding the Martin Act of 1921; the district

court’s alleged denial of their attempts to “release the State from this suit;” and the

alleged treason and other improprieties arising from California’s settlement with

Wells Fargo of claims regarding certain risky mortgages are unpersuasive.

      The McDowells’ motions for entry of default judgment against “American

Servicing Company” and NDeX West LLC, submitted with their reply brief, are

denied.

      AFFIRMED.




                                            3                                     12-15051